Exhibit 10.2


SECOND AMENDMENT
TO THE
PNM RESOURCES, INC.
EXECUTIVE SPENDING ACCOUNT PLAN
Effective as of January 1, 1980, Public Service Company of New Mexico (“PNM”)
adopted the Amended and Restated Medical Reimbursement Plan of Public Service
Company of New Mexico (the “MERP”). Sponsorship of the MERP was subsequently
transferred from PNM to PNM Resources, Inc. (the “Company”) on November 30,
2002. Effective January 1, 2002, the Company established the Executive Spending
Account (the “ESA”). Effective December 1, 2002, the Company merged the MERP
with and into the ESA and named the combined program the “PNM Resources, Inc.
Executive Spending Account Plan” (the “Plan”). The Plan has been amended and
restated on a number of occasions, with the most recent restatement being
effective as of January 1, 2011. The Plan was subsequently amended on one
occasion. By this instrument, the Company now desires to: 1) clarify that the
Plan does not reimburse individual health insurance premiums; and 2) clarify
that the Plan has been operated on an integrated basis beginning January 1,
2014.
1.This Second Amendment shall be effective as of January 1, 2014, unless
otherwise specifically provided.
2.    Article 2 of the Plan (“Defined Terms”), as amended by the First
Amendment, is hereby amended by restating the Covered Expense section to read as
follows:


Covered Expense:
Expenses incurred by the Participant or a Dependent during the current or
preceding Paycheck Year, while covered by the Plan, for any of the following:
(1) income tax preparation; (2) estate planning (including preparation of wills
and trusts); (3) financial counseling, but excluding brokerage fees or
commissions; (4) financial management services (this would include, for example,
the services provided by a management firm that manages your real estate
investments); (5) premiums covering the Participant and his or her Dependents
for health






--------------------------------------------------------------------------------

Exhibit 10.2


care (but only if such health care is provided under an employer group health
plan providing “minimum value” pursuant to Code Section 36B(c)(2)(C)(ii) and not
an individual health insurance policy, such as an individual Medicare supplement
policy), accident, disability, life, dependent life, and/or supplemental
insurance (similar to AFLAC), whether paid for by the Participant as a private
party or deducted from the Participant’s salary under a PNM Resources benefit
program; (6) premiums for home, auto, title or personal liability umbrella
insurance; (7) premiums covering the Participant or Family Members for long-term
care insurance, whether paid for by the Participant as a private party or
deducted from the Participant’s salary under a PNM Resources benefit program; or
(8) reasonable transportation and lodging expenses in connection with the
Participant’s health care (but only if such health care is provided under the
PNM Resources, Inc. Annual Executive Physical Exam Program, which uses the
“minimum value required method” of integration outlined in Internal Revenue
Service Notice 2013-54), financial planning and real estate management,
including estate planning, financial counseling and financial management
services as described in items (2), (3) and (4). An expense that qualifies as a
Covered Expense pursuant to items (1) through (8) above, is “incurred” as of the
date on which you are billed for the expense or premium.
3.    Article 4 of the Plan (“Eligibility and Participation Requirements”), as
amended by the First Amendment, is hereby amended by restating the Eligibility
section to read as follows:


Eligibility:
You are eligible to participate in the Plan if you are an Employee of the
Company and you are a vice-president or higher-ranking officer and you are
classified and coded as an officer pursuant to the Company’s compensation
system. Your Spouse and “Dependents,” as defined in Article 2 are eligible to
participate in the Plan if you are.



As required by the “minimum value required method” of integration outlined in
Internal Revenue Service Notice 2013- 54, you may opt out of and waive future
benefits/reimbursements for “health care” from the Plan at least annually, and
as provided in Article 4, your participation in the Plan terminates as of the
date you terminate employment, if not sooner. “Health care” for the purpose of
this paragraph is as


2



--------------------------------------------------------------------------------

Exhibit 10.2


defined in clauses (5) and (8) of the “Covered Expense” section in Article 2 of
the Plan.
4.    This Second Amendment amends only the provisions of the Plan as noted
above, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this Second Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this Second Amendment.
IN WITNESS WHEREOF, PNM Resources has caused this Second Amendment to be
executed as of this 13th day of December , 2017.
PNM RESOURCES, INC.
By: /s/ Patrick V. Apodaca     
Its: SVP and General Counsel            




3

